NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


ALEXIS LOMBARDO,                               :     CIVIL ACTION NO. 18-17270 (ILL)

       Plaintiff                               :                OPINION

       V.


GERALD ANTHONY LOM3ARDO; and
J.P.MORGANCHASE&CO.,

       Defendants.



LINARE$, Chief District Judge

       The plaintiff, Alexis Lombardo (hereinafter, “Plaintiff’), brings this action against:

(a) her former spouse, the defendant Gerald Anthony Lombardo (hereinafter,

“Defendant”); and (b) Defendant’s former employer, the defendant J.P. Morgan Chase &

Co. (hereinafter, “Chase”). (ECF No. 1; ECF No. 1-1.) The action was removed to

Federal Court pursuant to the Court’s diversity jurisdiction under 28 U.S.C.   §   1332.

(ECF No. 1 at 3—5.) The only claim that Plaintiff asserts against Defendant is to recover

damages for invasion of privacy (hereinafter, “the Invasion Of Privacy Claim”). (ECF

No. 1-1 at 3.)

       Currently pending before this Court is Defendant’s motion (hereinafter, “the

Motion”) pursuant to Federal Rule of Civil Procedure 1 2(b)(6) to dismiss the Invasion Of
Privacy Claim based upon the Entire Controversy Doctrine. (ECF No. 8 through ECF

No. 8-4; ECF No. 13; ECF No. 13-1.) Plaintiff opposes the Motion. (ECF No. 12

through ECF No. 12-2.) The Court resolves the Motion upon a review of the papers and

without oral argument. See L. Civ. R. 78.1(b). For the following reasons, the Motion is

granted.

                                  I.     BACKGROUND

A.     Timeline Of Events Leading Up To This Action

       At this stage in this litigation, the Court accepts Plaintiffs allegations and all

reasonable inferences that can be drawn from them as being true, and thus the Court

relies upon those allegations in reaching its determination. See Connelly v. Lane Constr.

Corp., $09 F.3d 780, 786 & n.2 (3d Cir. 2016); see also Aiston v. Countrywide Fin.

Corp., 585 F.3d 753, 75$ (3d Cir. 2009). The Court derives the timeline of relevant

events that follows herein only from the papers submitted for the Court’s review by the

Plaintiff. (See ECF No. 1-1 at 3—6 (Plaintiffs second amended complaint); ECF No. 12

at 5—6 (Plaintiffs opposition brief); ECF No. 12-1 at 1—2, 4, 6 (certification by Plaintiff

herself, as opposed to by Plaintiffs counsel); ECF No. 12-1 at 57—74 (an Order entered

by New Jersey Superior Court on May 16, 2018).)

       In 2009, Plaintiff and Defendant were divorced by a Judgment entered in New

York State Court. The Judgment was registered in New Jersey. Plaintiff and Defendant

have two children.




                                               2
       In 2012, Plaintiff opened bank accounts at Chase in her name only. Plaintiff opted

to receive texts to only her cell phone from Chase for alerts concerning balances,

withdrawals, purchases, payments, charges, refunds, and other transactions.

       In October 2013, Defendant began working at Chase. In November 2013, without

Plaintiff’s authorization or knowledge, Defendant’s cell phone number was added to

Plaintiff’s accounts. As a result, Defendant’s number was authorized to receive text

alerts about Plaintiff’s banking activity.

       In June 2015, Defendant instituted a proceeding in New Jersey Superior Court

seeking to reduce support payments and other obligations to Plaintiff (hereinafter, “the

Support Proceeding”). Two years later in June 2017, Plaintiff discovered for the first

time that Defendant’s phone number had been added to her Chase accounts to receive

text alerts concerning her banking activity, whereupon Plaintiff caused Chase to remove

Defendant’s phone number from her accounts.

       In January 2018, Plaintiff filed an inquiry with Chase concerning the previous

addition of Defendant’s phone number for text alerts to her accounts. Also in January

20 1$, Defendant left his job at Chase.

       In February 2018, Plaintiff followed up in writing with Chase, which informed her

in response that the matter was being investigated. In April 2018, Plaintiff again sought

an update from Chase concerning its investigation. In May 2018, Plaintiff received

correspondence from Chase asserting that it was unable to provide an explanation




                                             3
concerning her inquiry at that juncture.

        On May 16, 2018, New Jersey Superior Court entered an Order in the Support

Proceeding that awarded Defendant both a reduction of future support payments and a

retroactive application of the reduced payments (hereinafter, “the Support Order”). There

is no indication in the record that Plaintiff has either moved for reconsideration of the

Support Order or filed an appeal from the Support Order.


B.      This Action

        Plaintiff initially brought the Invasion Of Privacy Claim against Defendant on

September 28, 2018. (ECF No. 1 at 1.)’ This was: (a) fifteen months after Plaintiff

initially discovered in June 2017 that Defendant’s phone number was allegedly receiving

text alerts concerning her banking activity; and (b) four months after the Support

Proceeding had ended and the Support Order had been entered in May 2018.

        In the current version of the Invasion Of Privacy Claim, Plaintiff alleges that she is

entitled to recover damages from Defendant for the injuries Defendant has caused her by

accessing her accounts without her authorization or knowledge. (ECf No. 1-1 at 3—5.)

As drafted by P1aintiff, the Invasion Of Privacy Claim makes repeated references to the

Support Proceeding, including allegations that Defendant prevailed therein and that

Plaintiff incurred legal fees in defending herself therein. (Id)



     The Court confirmed this date on the docket for the New Jersey State Courts. See
     Lombardo v. Lombardo, etal., No. L-3307-18 (N.J. Superior Ct., Union Cty.).


                                                4
C.     The Motion

       In support of the Motion, Defendant argues that the Invasion Of Privacy Claim is

barred by the Entire Controversy Doctrine because Plaintiff should have raised that Claim

in New Jersey Superior Court within the Support Proceeding itself. (ECF No. 8-2 at 13—

15.) In opposition, Plaintiff argues that the Entire Controversy Doctrine does not operate

to bar her from asserting the Invasion Of Privacy Claim at this juncture because that

Claim is not related to the issues in the Support Proceeding, and that its application would

be inequitable in any event. (See generally ECF No. 12.)


                                   II.    DISCUSSION

A.     Legal Standard

       It is not necessary for this Court to restate the standard for resolving this Motion,

i.e., a motion that has been made pursuant to Federal Rule of Civil Procedure 12(b)(6) to

dismiss a claim, because that standard has already been enunciated by the United States

Supreme Court and the Third Circuit Court of Appeals. See Palakovic v. Wetzel, 854

F.3d 209, 2 19—20 (3d Cir. 2017) (setting forth the standard, and explaining the holdings

in Bell All. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcrofl v. Iqbal, 556 U.S. 662

(2009)); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 209—12 (3d Cir. 2009)

(setting forth the standard, and explaining the holdings in Iqbal and Twombly).




                                              5
B.     Analysis

       As noted above, Defendant argues that the Invasion Of Privacy Claim is barred by

the Entire Controversy Doctrine. The Entire Controversy Doctrine, “which does not

require commonality of issues, precludes a party from later bringing claims that could

have been joined in the earlier action,” particularly when those claims “arise from related

facts or the same transaction or series of transactions.” Zahi v. Warhaflig, 655 F. App’x

66, 76 (3d Cir. 2016) (internal quotes and citations omitted); see Opdycke v. Stout, 233 F.

App’x 125, 129 n.6 (3d Cir. 2007) (setting forth the broad reach that the Entire

Controversy Doctrine has upon subsequent litigation).

       The Court concludes that Plaintiff should have asserted the Invasion Of Privacy

Claim in the Support Proceeding, because Defendant’s conduct underlying the Invasion

Of Privacy Claim was intertwined with the issues being addressed in the Support

Proceeding. See Oliver v. Ambrose, 152 N.J. 383, 394, 397 (199$) (holding that the

Entire Controversy Doctrine applies in family matters, and that a tort claim that accrues

between the parties during the pendency of a support proceeding should be raised in that

support proceeding itself). Furthermore, Plaintiff was keenly aware of Defendant’s

alleged unauthorized access to her bank accounts as of June 2017 while the Support

Proceeding was still ongoing, yet she took no steps to assert the Invasion Of Privacy

Claim until September 2018, which was fifteen months after she became aware of

Defendant’s alleged tortious conduct and four months after the Support Proceeding had




                                             6
ended in May 2018. Even in a situation such as this one where “the success of a...

claim” that accrues during the pendency of the original action, i.e., the Invasion Of

Privacy Claim, “may depend upon the success of the underlying litigation,” i.e., the

Support Proceeding, “the assertion of.. [thatJ claim does not.” Reid v. Transp. Ins.
                                          .




Co., 502 F. App’x 157, 159 (3d Cir. 2012) (emphasis in original).

       Plaintiff argues in her opposition papers that she was unable to assert the Invasion

Of Privacy Claim earlier because “[tJhe facts underlying the invasion of privacy were

discovered days before the [New Jersey $uperiorJ [CJourt issued its [Support Order]” in

May 2018. (ECF No. 12 at 17.) However, that argument is not accurate, as Plaintiff

alleges in the Second Amended Complaint that she was aware as early as June 2017 of

Defendant’s alleged previous access to her Chase bank accounts. (ECf No. 1-1 at 3—5.)

furthermore, Plaintiff admits in her own certification that by November 2017 she indeed

had some information about the potential invasion of her privacy because Defendant’s

phone number “was mysteriously linked to [her] accounts.” (ECF No. 12-1 at 3

(Plaintiff’s certification).)

       Additionally, although Plaintiff argues that the Invasion Of Privacy Claim and the

Support Proceeding are completely unrelated, Plaintiff concedes in her opposition brief

that “[tJhe previous action [i.e., the Support Proceeding,] may be instructive in

ascertaining damages to the Plaintiff.” (ECF No. 12 at 9.) furthermore, Plaintiff has

submitted a copy for the Court’s review of her february 2018 correspondence to Chase




                                              7
inquiring as to Defendant’s alleged access to her bank accounts, wherein Plaintiff herself

asserted that “[tJhis potential breach by [Defendant] may have given him significant

advantages and leverage in a legal proceeding which he is party to.” (ECF No. 12-1 at

36.)

       It is apparent that Plaintiff possessed a basis for bringing the Invasion Of Privacy

Claim while the Support Proceeding was pending. As a result, this is the type of

circumstance in which the Entire Controversy Doctrine must be considered, as “[tJhe

entire controversy doctrine applies to constituent claims that arise during the pendency of

the first action that were known to the litigant.” See Chrystal v. Ni Dep ‘t ofLaw &

Pub. Safety, 535 F. App’x 120, 124 (3d Cir. 2013) (internal quotes and citation omitted)

(holding that a plaintiff was barred from asserting a claim in a new action due to the

application of the Entire Controversy Doctrine, as the plaintiff became aware of that

claim during the pendency of an earlier related state action and before that related state

action went to trial, yet the plaintiff failed to assert that claim in the earlier action).

       As to the Entire Controversy Doctrine, it is true that “[iJf a plaintiff could have

brought a related claim in a prior state court proceeding and failed to do so, he will be

barred from bringing that claim in the future[, but] [hJe would not.      .   .   be barred if the

state court lacked subject matter jurisdiction over the claim.” Litgo N.J Inc. v. Comm ‘r

Ni Dep’t ofEnvtl. Prot., 725 F.3d 369, 393 (3d Cir. 2013).

       However, Plaintiff could have asserted the Invasion Of Privacy Claim within the




                                                8
Support Proceeding, because it is well-settled law in New Jersey that the New Jersey

Superior Court overseeing the Support Proceeding possessed the jurisdiction to consider

other accrued claims between Plaintiff and Defendant. See Arauco v. Perez, No. A-526 1-

16T4, 201$ WL 3554361, at *3_4 (N.J. App. Div., July 25, 2018) (holding that the New

Jersey Superior Court in the Family Part assigned to a support proceeding brought by the

mother against the father erred in holding that it lacked jurisdiction to resolve a separate

unjust enrichment claim brought by the father against the mother even though the support

proceeding was pending, and erred in holding that the father should have brought that

claim in the Law Division); see also Dragani v. Genesee Valley mv ‘rs, LLC, No. 11-

1193, 2011 WL 2472770, at * 1 (D.N.J. June 20, 2011) (adopting a Magistrate Judge’s

Report & Recommendation          found at 2011 WL 2491066, at *4         that noted “that New

Jersey courts regularly apply the entire controversy [doctrineJ to family actions,” and that

a party with a related claim arising during the pendency of a family action risks having it

barred unless that party allows the court overseeing the family action to determine in the

first instance whether the claim should be joined); Oliver, 152 N.J. at 394, 401 (holding

that “[tJhe entire controversy doctrine applies to family actions,” and that it is the

function of the trial court   and not the litigants    in the first instance to determine

whether the joinder of a claim is appropriate); Brennan v. Orban, 145 N.J. 282, 290

(1996) (noting that the New Jersey courts have held that the Entire Controversy Doctrine

“applies to family actions”). Thus, dismissal of the Invasion Of Privacy Claim is




                                               9
appropriate under the Entire Controversy Doctrine, as Plaintiff failed to provide the New

Jersey Superior Court assigned to the Support Proceeding with an opportunity to address

the Invasion Of Privacy Claim.

       The Court also holds that equitable considerations do not relieve Plaintiff of the

application of the Entire Controversy Doctrine upon her Invasion Of Privacy Claim in

this action. First, for fifteen months prior to bringing the Invasion Of Privacy Claim,

Plaintiff knew that Defendant’s phone number had been listed with Chase as a recipient

for text alerts about her banking information, and thus any argument that Plaintiff was

unsure whether there was a basis for bringing an Invasion Of Privacy Claim before

September 2018 is without merit.

       Secondly as to the issue of the potential inequity of the Court’s dismissal of the

Invasion Of Privacy Claim, the financial situations of Plaintiff and Defendant would

change if Plaintiff were to prevail on the Invasion Of Privacy Claim, In other words, if

Plaintiff were awarded damages, then Plaintiffs finances would have been enhanced and

Defendant’s finances would have been diminished. As the New Jersey Supreme Court

held when it concluded that it was not inequitable to bar a former wife from proceeding

with a separate civil claim against a former husband that had accrued during the prior

divorce action that had already been resolved:

       A wife’s civil claims for monetary compensation against her husband,
       and his contingent liability therefor, would seem a relevant circumstance
       affecting the parties’ financial status in the context of a matrimonial
       controversy. Hence, in assessing the equities in this present case from



                                             10
       the perspective of the statute of limitations, it is not unfair to conclude
       that, during the pendency of the matrimonial litigation, plaintiff had
       given some thought to the possibility of asserting a claim against her
       husband as evidenced by the fact that such a claim was brought within
       weeks after the grant of the divorce. Since the circumstances of the
       marital tort and its potential for money damages were relevant in the
       matrimonial proceedings, the claim should not have been held in
       abeyance; it should, under the “single controversy” doctrine, have been
       presented in conjunction with that action as part of the overall dispute
       between the parties in order to lay at rest all their legal differences in one
       proceeding and avoid the prolongation and fractionalization of litigation.

See Tevis v. Tevis, 79 N.J. 422, 433—34 (citations omitted); see also Arauco, 2018 WE

355436 1, at *4 (holding that “[rJesolution of [the father’s separate tortJ claim [against the

motherJ will have a significant bearing on the financial status of the parties, which is a

key consideration in the determination of child support” in a support proceeding).

       Here, the New Jersey Superior Court assigned to the Support Proceeding certainly

would have considered these potential changes in the respective finances of Plaintiff and

Defendant before issuing the Support Order, as “[oJbviously” a judgment in favor of

Plaintiff on the Invasion Of Privacy Claim “would have been a relevant circumstance

affecting [Plaintiffs] and [Defendant’s] financial status.” Oliver, 152 N.J. at 399

(holding that a separate tort claim brought by the mother against the father should have

been resolved during an earlier support proceeding, as the resolution would have affected

the support amount to be awarded when the trial court considered all income and

liabilities, and thus the tort claim was barred by the Entire Controversy Doctrine); see




                                              11
also Nafar v. Hollywood Tanning Sys., Inc., 339 F. App’x 216, 224 n.2 (3d Cir. 2009)

(holding that if it would “be likely [for parties] to have to engage in additional litigation

to conclusively dispose of their respective bundles of rights and liabilities that derive

from a single transaction or related series of transactions, the omitted components of the

dispute or controversy must be regarded as constituting an element of one mandatory unit

of litigation,” thereby barring a subsequent claim that is based upon those “omitted

components” under the Entire Controversy Doctrine). Thus, the dismissal of the Invasion

Of Privacy Claim pursuant to the Entire Controversy Doctrine is appropriate, once again.

       Furthermore, the Court is cognizant of the fact that a motion to dismiss that relies

on the Entire Controversy Doctrine can only be granted if the basis for its application is

appearing on the face of a plaintiffs pleadings See Ricketti v. Barry, 775 F.3d 611, 615

(3d Cir. 2015) (holding the same); see also Oliver, 152 N.J. at 396 (the Entire

Controversy Doctrine “will not bar a claim that was unknown or unaccrued at the time of

the original action”). That standard has been met in this case, as the Invasion Of Privacy

Claim is not presented in a vacuum. Indeed, Plaintiffs own papers make repeated

references to the Support Proceeding, the Support Order, and the expenses that Plaintiff

incurred in the Support Proceeding. (See ECf No. 1-1 at 3—5; ECF No. 12-1 at 2—3, 6.)

Therefore, the Court concludes that the Invasion Of Privacy Claim is barred by the Entire

Controversy Doctrine.




                                              12
                                III.   CONCLUSION

       Accordingly, the motion to dismiss is granted based upon the Entire Controversy

Doctrine, and the Invasion Of Privacy Claim is dismissed. The Court will enter an

appropriate order.




Date: April    c)     ,2019                                 United States District Court




                                           13
